J. S20011/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
ROBERT E. QUICK,                         :         No. 554 WDA 2014
                                         :
                         Appellant       :


           Appeal from the Judgment of Sentence, March 6, 2014,
               in the Court of Common Pleas of Erie County
             Criminal Division at No. CP-25-CR-0001668-2013


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND WECHT, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED APRIL 15, 2015

      Appellant, Robert E. Quick, appeals from the judgment of sentence

entered on March 6, 2014, in the Court of Common Pleas of Erie County.

Appointed counsel, John H. Moore, Esq., has filed a petition to withdraw

accompanied by an Anders brief.1 We grant counsel’s withdrawal petition

and affirm.

      The facts of this matter, as aptly summarized by the trial court, are as

follows:

                    This case involves the murder of Aderian Page,
              which occurred on February 22, 2013, inside
              Appellant’s apartment. Police recovered the victim’s
              body on February 28, 2013, in a yard near
              Appellant’s apartment.       N.T. Degree Hearing
              (Day 1), 1/13/14, at 72. Police subsequently served

1
 See Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981).
J. S20011/15


            a search warrant at Appellant’s residence and found
            the victim’s blood on Appellant’s living room table
            and clothing. Id., at 78-79, 85. After treating the
            living room with Lumiscene,[Footnote 2] police
            uncovered blood evidence in the center of the room,
            drag marks across the floor and through the front
            door, casting on a television and wall, and wipe
            marks on a wall.        Id., at 80-83.      Police also
            recovered a baseball bat with the victim’s blood on it
            and paperwork indicating that Appellant was in
            arrears on his financial obligations. Id., at 84-91.

                  [Footnote 2] Lumiscene is a substance
                  that emits a glow when it reacts to the
                  presence of blood. Id., at 79.

Trial court opinion, 7/8/14 at 1-2.

      On January 8, 2014, appellant pled guilty to a general charge of

criminal homicide, possessing instruments of crime, theft by unlawful taking,

and abuse of corpse.       In exchange for his plea, the Commonwealth

nolle prossed the charges of aggravated assault, recklessly endangering

another person, robbery, and tampering with evidence. Appellant admitted

to killing the victim by striking him multiple times about the head and body

with an aluminum baseball bat; unlawfully taking $500 from the victim;

removing the victim’s body from his apartment; disposing of the body in an

adjacent yard; and exposing the body to the outdoor elements. (See notes

of testimony, Plea, 1/8/14 at 6-7, 11-14, 15-17.) Appellant agreed that the

trial court would determine the degree of guilt for homicide, either first

degree or third degree, at a subsequent proceeding. (Id., at 21.)




                                      -2-
J. S20011/15


      On January 13, 2014, appellant’s degree of guilt hearing commenced;

and on January 14, 2014, the trial court found appellant guilty of

first-degree murder. On March 6, 2014, appellant was sentenced as follows:

a mandatory term of life imprisonment without parole at Count 1, first

degree murder; a concurrent term of 1 to 60 months’ imprisonment at

Count 4, possessing instruments of crime; a concurrent term of 6 to

60 months’ imprisonment at Count 5, theft by unlawful taking; and a

consecutive term of 1 to 24 months’ imprisonment at Count 8, abuse of

corpse.    Appellant filed a timely notice of appeal on April 4, 2014.

Thereafter, counsel complied with the trial court’s order to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.,

Rule 1925(b), 42 Pa.C.S.A., and the trial court has filed an opinion.

      Appellant has raised the following issue for this court’s review:

            Whether there was insufficient evidence to find
            Appellant guilty of First Degree Murder[?]

Appellant’s brief at 4.

      Counsel having filed a petition to withdraw, we reiterate that “[w]hen

presented with an Anders brief, this court may not review the merits of the

underlying issues without first passing on the request to withdraw.”

Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.Super. 2010), citing

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super. 2007)

(en banc) (citation omitted).




                                     -3-
J. S20011/15


           In order for counsel to withdraw from an appeal
           pursuant to Anders, certain requirements must be
           met, and counsel must:

           (1)    provide a summary of the procedural
                  history and facts, with citations to the
                  record;

           (2)    refer to anything in the record that
                  counsel believes arguably supports the
                  appeal;

           (3)    set forth counsel’s conclusion that the
                  appeal is frivolous; and

           (4)    state counsel’s reasons for concluding
                  that the appeal is frivolous.      Counsel
                  should articulate the relevant facts of
                  record, controlling case law, and/or
                  statutes on point that have led to the
                  conclusion that the appeal is frivolous.

Id., quoting Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

     Upon review, we find that Attorney Moore has complied with all of the

above requirements. In addition, Attorney Moore served appellant a copy of

the Anders brief, and advised him of his right to proceed pro se or hire a

private attorney to raise any additional points he deemed worthy of this

court’s review.    Appellant has not responded to counsel’s motion to

withdraw. As we find the requirements of Anders and Santiago are met,

we will proceed to the issue on appeal.

           Our standard of review for sufficiency is clear. We
           must determine whether the evidence admitted at
           trial, and all reasonable inferences derived
           therefrom, when viewed in the light most favorable
           to the Commonwealth as verdict winner, supports all
           of the elements of the offense beyond a reasonable


                                    -4-
J. S20011/15


            doubt. Commonwealth v. Bomar, 573 Pa. 426,
            826 A.2d 831, 840 (2003).              In making this
            determination, we consider both direct and
            circumstantial       evidence,       cognizant       that
            circumstantial evidence alone can be sufficient to
            prove       every    element      of     an      offense.
            Commonwealth v. Gorby, 527 Pa. 98, 588 A.2d
902, 906 (1991). We may not substitute our own
            judgment for the jury’s, as it is the fact finder’s
            province to weigh the evidence, determine the
            credibility of witnesses, and believe all, part, or none
            of the evidence submitted.        Commonwealth v.
            Hawkins, 549 Pa. 352, 701 A.2d 492, 501 (1997).

Commonwealth v. Cooper, 941 A.2d 655, 662 (Pa. 2007).

            Evidence is sufficient to sustain a conviction of
            first-degree murder where the Commonwealth
            establishes that a human being was unlawfully killed,
            that the person accused did the killing, and that the
            accused acted with a specific intent to kill.
            Commonwealth v. May, 584 Pa. 640, 887 A.2d
750, 753 (2005). An intentional killing is one that is
            willful, deliberate, and premeditated.    18 Pa.C.S.
            § 2502(d).

Id.   “Specific intent to kill can be proven where the defendant knowingly

applies deadly force to the person of another.”            Commonwealth v.

Hawkins, 701 A.2d 492, 500 (Pa. 1997) (citation omitted), cert. denied,

523 U.S. 1083 (1998).

      As previously stated, after entering a guilty plea to a general charge of

criminal homicide, appellant agreed that the trial court would determine

whether he committed first-degree or third-degree murder.          As such, the

issue before the trial court was whether the Commonwealth’s evidence was

sufficient to prove beyond a reasonable doubt that “the accused acted with



                                      -5-
J. S20011/15


malice and a specific intent to kill.” Commonwealth v. Sanchez, 36 A.3d
24, 37 (Pa. 2011). Appellant argues he only intended to drive the victim out

of his apartment. (Appellant’s brief at 7.)

        Dr. Eric Vey, a forensic pathologist with the Erie County Coroner’s

Office, performed an autopsy of the victim on March 2, 2013.            Dr. Vey

testified at the degree of guilt hearing regarding the injuries he observed.

Dr. Vey acknowledged there were five or six strikes with a baseball bat, with

a majority hitting the victim’s head.    (Notes of testimony, Degree of Guilt

hearing, Day 1, 1/13/14 at 64.)         In particular, Dr. Vey discussed two

lacerations to the back of the victim’s head caused by either one or two

blows from the baseball bat.     Dr. Vey testified that while not fatal, those

blows definitely had a severe effect; i.e., either rendering the victim

unconscious, or at the very least, “woozy” from getting hit in the head. (Id.

at 21-22.) Dr. Vey concluded the victim’s cause of death was due to blunt

force trauma to the head. (Id. at 12.)

        Appellant testified that he let the victim, his drug dealer, into his

house on the night in question. (Id. at 106.) Appellant stated that when he

admitted he owed another drug dealer $60, the victim walked up, pointed

his finger at appellant, and then with a fist “got [appellant] in the lip.” (Id.)

Appellant called the victim a “MF” and told him he should not hit his clients.

(Id.)    According to appellant, he thought the victim may have a gun so

when the victim turned, appellant picked up the baseball bat.            (Id. at



                                      -6-
J. S20011/15


106-107.) Appellant stated he thought he would knock the victim out and

get him out of the house because appellant did not want his house trashed

and he was scared. (Id. at 107.) Appellant claimed to have hit the victim

once, but the victim “came at him like a football player.”        (Id. at 109.)

When asked how many times he hit the victim, appellant stated:           “I can’t

even answer that to be honest with you. It was so fast. It was like it was in

slow -- like a dream. I can’t even answer that for you.” (Id. at 109.) Later

in his testimony, appellant acknowledged that he hit the victim “at least

three times.” (Id. at 110.) Appellant admitted he never saw the victim pull

out a gun. (Id. at 109-110.)

      Appellant’s own testimony is certainly damning in that he first struck

the victim after he turned away. See Commonwealth v. Cruz, 919 A.2d
279, 281 (Pa.Super. 2007) (finding that evidence that the defendant shot

the victim in the back with a firearm was sufficient to support an inference of

malice and specific intent to kill).    The forensic evidence that indicated

appellant repeatedly struck the victim’s head with a baseball bat causing

numerous injuries was sufficient to establish beyond a reasonable doubt that

appellant acted with malice and specific intent to kill. Commonwealth v.

Nichols, 692 A.2d 181 (Pa.Super. 1992) (finding that a baseball bat, when

swung at a victim’s head, constitutes a deadly weapon).

      Instantly,   when   viewed   in   the   light   most   favorable   to   the

Commonwealth, the evidence refutes appellant’s claim that he only intended



                                       -7-
J. S20011/15


to knock the victim out, but rather inflicted a series of blows that ultimately

resulted in the victim’s death.   Additionally, we observe the trial court did

not find appellant’s testimony credible. See trial court opinion, 7/8/14 at 6.

      Having determined that the instant appeal is wholly frivolous, and,

after our own independent review, that there are no issues of arguable merit

apparent from the record, we will grant Attorney Moore’s petition to

withdraw and affirm the judgment of sentence.

      Petition to withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/15/2015




                                     -8-